Exhibit 10.8
FIRST AMENDMENT TO THE
TREEHOUSE FOODS, INC.
2008 INCENTIVE PLAN
     WHEREAS, TreeHouse Foods, Inc. (the “Company”), maintains the TreeHouse
Foods, Inc. 2008 Incentive Plan (the “Plan”); and
     WHEREAS, pursuant to Section 7 of the Plan, the Compensation Committee of
the Board of Directors of the Company now desires to amend the Plan for
documentary compliance with Internal Revenue Code Section 409A.
     NOW, THEREFORE, Section 6F of the Plan is amended, effective January 1,
2008, to read as follows:

  “F.    Payment Form and Timing         All payments under the Plan shall be
made in the form of a single lump sum and shall be paid no later than May 31
following the close of the Plan Year for which the Performance Goals relate.    
    Notwithstanding the preceding paragraph, any payments made following a
Participant’s return to Active Employment after a leave of absence, which ends
after May 31 following the close of the Plan Year for which the Performance
Goals relate, shall be due and payable within 30 days of such return to Active
Employment, but in no event later than March 15 following the close of the Plan
Year in which the Participant returns from such leave of absence.        
Payment of incentive awards shall be made in accordance with accepted Company
payroll practices. All required taxes, income withholding, and other deductions
shall be withheld.”

     IN WITNESS WHEREOF, the Compensation Committee of the Board of Directors of
the Company, acting by and through the Company’s General Counsel and Chief
Administrative Officer, has caused this First Amendment to be executed as of the
7 day of November, 2008.

              TreeHouse Foods, Inc.
 
       
 
  By:   /s/ Thomas E. O’Neill 
 
       
 
            Its: General Counsel and Chief Administrative Officer

 